Citation Nr: 1444331	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  11-25 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for hypothyroidism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to December 1972. 

This matter is before the Board of Veterans' Appeals (the Board) on appeal of June 2010 and August 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In the June 2010 rating decision, the RO, in part, granted service connection for PTSD at an initial 30 percent disability rating, effective March 5, 2009. 

In the August 2010 rating decision, the RO, in part, denied service connection for a left and right knee disability.  

In a July 2011 rating decision, the RO increased the Veteran's rating for PTSD to an initial 50 percent disability evaluation, effective March 5, 2009.  

The Board notes that since the increase to an initial 50 percent rating did not constitute a full grant of the benefits sought, the issue of entitlement to an initial rating in excess of 50 percent for PTSD remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In September 2013, the Veteran provided testimony before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of the hearing has been associated with the claims folders.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by symptoms consistent with occupational and social impairment with reduced reliability and productivity; neither occupational and social impairment with deficiencies in most areas nor total occupational and social impairment is shown.

2.  The preponderance of the evidence is against a finding that the Veteran's has a current right knee disability that was initially manifested in service, manifested within one year of service separation, or is otherwise etiologically related to service.  

3. The preponderance of the evidence is against a finding that the Veteran's has a current left knee disability that was initially manifested in service, manifested within one year of service separation, or is otherwise etiologically related to service.  

4.  The preponderance of the evidence is against a finding that the Veteran's has a current hypothyroidism disability that is etiologically related to a disease, injury, or event in service  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 9411 (2013).

2.  A right knee disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  A left knee disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

4.  A hypothyroidism disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided notice to the Veteran in a March 2009 letter, prior to the date of the issuance of the appealed June 2010 and August 2010 rating decisions.  The March 2009 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

The March 2009 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also noted that for initial rating claims or claims for an earlier effective date, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA treatment records and the reports of April 2009, May 2010, October 2010 and March 2011 VA examinations.  The April 2009, May 2010, October 2010 and March 2011 reports reflect that the VA examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  As such, the Board finds that the April 2009, May 2010, October 2010 and March 2011 VA examinations are sufficient upon which to base a decision with regard to these claims.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Veteran was not provided with a VA examination and opinion to assess the current nature and etiology of his claimed hypothyroidism disability.  However, VA need not conduct an examination with respect to the claims on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claims.  See 38 C.F.R. § 3.159(c) (4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case as there is no credible evidence that the Veteran's hypothyroidism disability manifested in service or was otherwise related to service.  Thus remand for a VA examination is not necessary. 

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf, to include the Veteran's September 2013 hearing testimony.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation: (1) explain the issues and (2) suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the Veterans Law Judge (VLJ) identified the issues on appeal, asked questions and elicited testimony in order to substantiate the claims, and accepted testimony on the matter.  The VLJ inquired as to the existence of outstanding medical evidence.  The Veteran was assisted at the hearing by his representative.  The hearing focused on the elements necessary to substantiate the claims.  Thus, there was substantial compliance with the duties set forth in 38 C.F.R. § 3.103(c) (2).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 


I.  Higher Initial Rating for PTSD

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013). 

Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2013).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In this case, the Veteran is currently an initial 50 percent rating for PTSD under Diagnostic Code 9411.

The Board notes that psychiatric disabilities other than eating disorders are rated pursuant to the criteria for General Rating Formula.  See 38 C.F.R. § 4.130. 

Under the general rating formula, a 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The Board notes that in accordance with the general rating formula, a maximum 100 percent rating is applicable if the manifestations of the service-connected psychiatric disorder result in total occupational and social impairment.  Although the rating formula lists specific symptoms that are indicative of total impairment, the Court has held that the symptoms listed in the rating formula are only examples, and that evidence of those specific symptoms is not required to show that the veteran is totally disabled.  In rating a mental disability, VA is required to consider all symptoms that affect her social and occupational functioning, and not limit consideration to those symptoms listed in the rating formula.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In other words, the primary consideration is whether the manifestations of the service-connected psychiatric disorder result in total social and occupational impairment, regardless of whether the Veteran demonstrates the symptoms listed in the rating formula.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

While the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130. 

In addition to PTSD, for which service connection has been established, the record shows an additional diagnosis of depressive disorder and anxiety disorder.

It is now well-settled that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability, in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996). 

The medical evidence in the instant case does not differentiate between the symptomatology associated with the Veteran's PTSD and that resulting from his nonservice-connected psychiatric disorders.  Accordingly, for the purposes of this decision, the Board will attribute all of the Veteran's psychiatric symptoms to his service-connected PTSD. 





Factual Background and Analysis

As noted above, the RO granted entitlement to service connection for PTSD at an initial 50 percent disability rating, effective March 5, 2009 which is the date of the Veteran's initial claim.

A July 2007 VA treatment note assigned a GAF score of 50.

An April 2008 VA treatment record noted that the Veteran presented with depression, insomnia and substance abuse.  He denied homicidal and suicidal thoughts.  The diagnosis was cocaine in remission, episodic alcohol abuse, marijuana abuse in remission and dysthymic disorder.  A GAF score of 48 was assigned.

A May 2008 VA treatment note assigned a GAF score of 50.

An August 2008 suicide assessment screen was negative.

An October 2008 VA treatment record assigned a GAF score of 52.

A February 2010 private psychological evaluation noted that the Veteran was cooperative.  His affect was constricted and his mood seemed tense.  His speech and appearance were within normal parameters.  The Veteran reported that his medications largely alleviated his symptoms of depression.  He acknowledged having had occasional suicidal thoughts but denied intent.  He reported some degree of difficulty with anxiety.  He had no history of auditory or visual hallucinations.  He was oriented times 3 and was not overtly delusional.  His reality contact was adequate while his judgment and insight seemed somewhat questionable.  His thoughts progressed in an orderly fashion.  There were no overt signs of tangentially, flight of ideas or pressured speech.  He reported that he was a recovering alcoholic who also had been addicted to opium, heroin and crack cocaine.  He reported that his memory seemed to have declined over the past 6 or 12 months.  He carried out self-care activities and was able to manage money.  The physician indicated that the Veteran should be capable of carrying out social and daily self-care activities in an independent and sustained fashion.  He should also be able to maintain concentration and be able to complete tasks in a timely fashion in a work environment.  The diagnosis was adjustment disorder with mixed anxiety and depressed mood.

The Veteran underwent a VA examination in May 2010.  The Veteran reported that he had intrusive thoughts on his Vietnam experiences almost daily and had dreams about these stressful events 2 to 3 times per week.  He reported feeling anxious all of the time and also felt upset when something reminded him of these stressful events.  He tried to avoid thinking and talking about his stressful experiences and had difficulty remembering important parts of his stressful events.  He was isolated and withdrawn from others and had difficulty falling and staying asleep.  He was extremely irritable and had just completed anger management.  He avoided going out in public as much as possible due to his irritability.  He was currently unemployed and last worked 3 years ago as a restaurant manager.  He claimed that he had difficulty maintaining his jobs due to his temper.  He was currently in a long distance relationship and also had 3 children who he had a distant relationship with.  He spent most of his days taking care of his mother.  He was capable of completing activities of daily living on his own.  There was a history of substance abuse and he stopped using substances 10 years ago.  On examination, he was adequately groomed and dressed.  His eye contact was poor and appeared his stated age.  He was cooperative though somewhat guarded during the evaluation.  He behaved appropriately and there was no evidence that he was attempting to exaggerate or fabricate any symptoms.  His abstract thinking ability was within normal limits and he was able to perform simple calculations.  His fund of information was within normal limits.  His affect was constricted and his mood was dysphoric.  His speech was clear, coherent and goal-directed.  He was alert and oriented to time, place and person.  His short-term memory and concentration were somewhat impaired.  His long-term memory was within normal limits.  There was no evidence of psychomotor agitation or slowing.  There was no evidence of any thought or perceptual disturbance.  Insight and judgment were adequately developed.  Fund of information and intelligence were in the average range.  The diagnosis was PTSD.  A GAF score of 55 was assigned.  

The Veteran underwent a VA examination in March 2011.  The examiner noted that the Veteran reported depressed mood with chronic self-harm thoughts.  He also had significant sleep problems as he slept only 2 to 3 hours a night.  He was currently prescribed an antidepressant.  He reported that he had been having a difficult time recently.  He was stressed as he was a 24 hour caregiver for his ailing mother and this was also the anniversary of the death of his son's mother.  He also reported frequent distressing dreams of being trapped and was unable to return to sleep after these dreams occurred.  He felt his depression had worsened and he felt overwhelmed by his duties.  He reported that he was out of work due to his physical limitations.  He often felt isolated and overwhelmed.  He had 3 children who he had minimal contact with.  He reported having some friends in the area but spent most of his time alone or with his mother.  He had a long distance relationship with a woman for the past 10 years but they see each other rarely due to the distance and him having to care for his mother almost full-time.  He attended to his activities of daily living independently and without difficulty.  He had the capacity to manage his own finances.  On examination, he had appropriate grooming and hygiene and made fair eye contact.  His speech had normal rate and tone.  He was cooperative with the examination but his mood was reported as "not happy".  His affect was somewhat constricted and congruent.  His concentration was intact to the interview and his memory was intact to past events.  His fund of knowledge appeared average.  He denied current thoughts of self-harm although he reported a passive desire for death.  He denied any intent to harm himself or anyone else.  He denied auditory or visual hallucinations.  His insight was fair and his judgment was appropriate.  The diagnosis was PTSD and depressive disorder not otherwise specified (NOS).  A GAF score of 53 was assigned.  The examiner noted that the Veteran reported ongoing symptoms that were fairly consistent with his May 2010 VA examination.  He continued to have dreams and nightmares on a regular basis and also had chronic insomnia as he slept only 3 hours a night.  He had some social isolation and avoidance of things that reminded him of Vietnam.

A February 2013 VA mental health nursing note indicated that the Veteran was well groomed and attentive.  His mood was anxious and he had normal ranged affect.  His thought process was linear and he had no audio or visual hallucinations.  His thought content was rationale and he had no delusions, preoccupations or obsessions.  He did not have phobia, paranoia or suspiciousness.  He had no suicidal ideation, plan or intent.  He had homicidal ideation but no plan as people "just get on my nerves".  His concentration and attention were fully intact.  His alertness was normal and his memory was intact.  His sleep was restless and fragmented with only 4 hours of sleep and daytime napping.  He was fatigued and had nightmares 2 to 3 times a week.  The diagnosis was PTSD.

At his September 2013 hearing, the Veteran testified that he had difficulty sleeping, nightmares, had trouble getting along with others and have difficulty with his short-term memory.  He had just begun started having a relationship with his children and he went to church about twice a month.

After reviewing evidence of record as a whole, to include the Veteran's ongoing VA treatment reports, his VA examination reports, and his lay statements, the Board finds that the assignment of an initial disability rating greater than 50 percent for the Veteran's service-connected PTSD is not warranted. 

In this regard, the evidentiary record was negative for ideation with intent, speech which was intermittently illogical, obscure or irrelevant, near-continuous panic or depression affecting him ability to function independently or spatial disorientation.

Moreover, the rating criteria for a 70 percent evaluation require that a claimant be unable to establish or maintain social relationships.  The Veteran's social impairment more closely contemplates the currently assigned 50 percent evaluation as the March 2011 VA examiner noted that he was involved in a decade long distance relationship.  Additionally, the Veteran testified at his September 2013 hearing that he went to church about twice a month and just started establishing a relationship with his 3 children.

The Veteran's judgment and thinking had also consistently been found to be intact and unimpaired and there was no evidence of delusions or impaired thought processes.  There was also no evidence of delusions or paranoia.  

The Board notes that at a February 2010 private psychological consultation, the Veteran acknowledged having had occasional suicidal thoughts.  However, the psychologist reported that he had no suicidal intent and there is no evidence of suicide attempts.  Additionally, the March 2011 VA examination noted chronic self-harm thoughts but again indicated that denied any intent to harm himself or anyone else.  

Additionally, the Veteran's GAF scores ranging from 52 to 55 generally reflect moderate symptoms.

The Board notes that GAF scores of 48 and 50 were previously assigned which are indicative of more serious symptoms.  However, based on the evidence of record, these assignments were based primarily for treatment for his opiate abuse as the recorded diagnosis was diagnosis was cocaine in remission, episodic alcohol abuse, marijuana abuse in remission and dysthymic disorder.

The March 2011 VA examiner also specifically determined that the Veteran attended to his activities of daily living independently and without difficulty.  Additionally, at no point did the May 2010 or March 2011 VA examiners or any other examiner or treating physician find that the Veteran's PTSD caused occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, as is required for the assignment of a 70 percent rating; or cause total occupational and social impairment, as is required for the assignment of a 100 percent rating.  

The Veteran did not have deficiencies in most of the areas in the criteria for a 70 percent rating nor had he been shown to have most of the symptoms listed as examples in the criteria.  As the criteria for the next higher (70 percent) rating for a psychiatric disorder have not been met, it logically follows that criteria for an even higher rating (100 percent) have not been met.  

There is no showing that the Veteran had gross impairment of thought processes or communication, persistent delusions, exhibited grossly inappropriate behavior; persistent danger of hurting herself or others, intermittent inability to perform activities of daily living as a result of her psychiatric symptoms, or disorientation to time or place.  Thus, the Board finds that the preponderance of the evidence is against the claim as the Veteran's symptoms more closely approximated the criteria for an initial 50 percent disability rating.   

As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered the question of whether an extraschedular rating may be appropriate for the Veteran's service-connected PTSD disability.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.21(b) (1) (2013). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The Veteran has not identified any factors which may be considered to be exceptional or unusual, and the Board has been similarly unsuccessful.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The record demonstrates that the Veteran has not required hospitalization as a result of his service-connected PTSD.  Further, the record does not demonstrate any other reason why an extraschedular rating should be assigned.  Accordingly, the Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b) (1) is not warranted.

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases, to include arthritis may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §] 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as arthritis is through a demonstration of continuity of symptomatology.  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

A.  Right and Left knee 

As the Veteran's service connection for right and left knee claims have identical factual background and analyses, they will be addressed together.

The Veteran's service treatment records demonstrate that a June 1972 notation indicated that the Veteran had trouble getting into a kneeling position while on a rifle range.  The Veteran's officer in charge wanted his light duty status to be evaluated.   Notably, the Veteran's December 1972 separation examination was normal and made no mention of knee pain or complaints. 

A December 2008 VA treatment report noted that the Veteran presented with complaints of bilateral knee pain.  A diagnosis of degenerative joint disease was provided.

The Veteran underwent a general VA examination in April 2009.  The diagnosis was degenerative joint disease with chronic knee pain.

The Veteran underwent a VA examination for his knees in October 2010.  The Veteran reported that he started having bilateral knee pain during boot camp at Paris Island in 1970 with running, squatting or assuming kneeling positions.  Despite being told by physicians at the time to limit these actions, he continued to perform these motions with progressively increasing pain in his knees.  The examiner noted the June 1972 service treatment record which reported that the Veteran had trouble getting into kneeling position while on the rifle range.  A note 2 days later stated that the Veteran was unable to do any kneeling on the rifle range due to possible bone structural problems.  Both the Veteran's enlistment and separation examinations showed no documented knee disabilities.  Private records in 1999 documented a left knee injury during a motorcycle accident.  A specific diagnosis was not given for this injury.  The current diagnosis was degenerative joint disease of the bilateral knees.  The examiner noted that review of the service treatment records showed no evidence of any specific knee injury during active duty.  There was documentation of difficulty kneeling, however, no further notes were found to indicate that this was a chronic ongoing complaint.  The examiner concluded that there was no definite cause for arthritis in his knees arising from military service.  He instead believed that the Veteran's knee arthritis was due to chronic wear and tear over the years and was less likely as not related to military service.

At his September 2013 hearing, the Veteran testified that he got his first post-service treatment for his knees in 1976 and that he did not receive continuous treatment for his knees as they would simply swell on occasion.

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for right and left knee disabilities is not warranted.

It is undisputed that since his separation from service, the Veteran has been diagnosed with degenerative joint disease of the right and left knee.  Accordingly, as there is a current bilateral knee disability, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

Initially, as noted above, service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if such diseases are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  In order to warrant a compensable evaluation, degenerative arthritis requires X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  

In this instance however, service connection for arthritis on a presumptive basis is not warranted as the record does not show X-ray evidence of arthritis within one year of the Veteran's separation from active duty.  In this regard, the first evidence of arthritis of the right and left knee is a December 2008 treatment report.  Additionally, the Veteran testified that he first got x-rays for his knee in 2001 or 2002 which was well after the Veteran separated from service.  Accordingly, service connection for arthritis on a presumptive basis is not warranted.  

Nevertheless, the Board acknowledges that the Veteran's service treatment records demonstrate that he had trouble getting into a kneeling position while on a rifle range in June 1972.  Despite these subjective complaints, the service treatment records, however, were negative for any or diagnoses of any chronic right or left knee disability.  The record reflects that his knee complaints were medically addressed in service, and appear to have been of an acute and transitory nature.  Significantly, the December 1972 separation examination was negative for treatments, complaints or diagnoses related to a right or left knee disability.

To the extent that the Veteran is asserting a continuity of symptomatology since service, the Board does not find the Veteran to be credible with regard to any assertions that he has had symptoms of a right or left knee disability since service.  Again, the December 1972 separation examination report is negative for any treatment, complaint, or diagnosis pertinent to the knees.  The evidence also demonstrates that the Veteran testified that he first received post-service treatment in 1976 which was not continuous as he experienced occasional stiffness.  The Board finds that his documented medical history is in conflict with his current assertions that his current bilateral knee symptoms have continued since service.  

As the Veteran was not diagnosed with right and left knee disabilities until many years after service and there was a significant period between his service injury and his post-service complaints where the medical record was silent for complaints of a right knee disability, the Board concludes that the weight of the evidence is against a finding of any continuity of symptomatology.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board also finds that the weight of the evidence is against a finding that the Veteran's current bilateral knee disability is etiologically related to the Veteran's military service on a direct basis.  In fact, the only medical opinion addressing the etiology of the right knee disability weighs against the claim as the October 2010 VA examiner concluded that it was less likely than not that the Veteran's right  and left knee disabilities were related to his military service. 

None of the competent medical evidence currently of record refutes this conclusion, and the Veteran has not presented or identified any such existing medical evidence or opinion.  

In sum, the Board finds that service connection for right and left knee disabilities must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


B.  Hypothyroidism

The Veteran's service treatment records are negative for complaints or treatments related to a hypothyroidism disability.  Notably, the Veteran's December 1972 separation examination was normal and made no mention of complaints related to hypothyroidism. 

A February 1993 VA thyroid scan revealed enlargement of the mid and inferior aspects of the left lobe of the thyroid.

An October 2006 surgery and consultation history and physical noted that the Veteran had a 20 year history of thyroid problems.  He agreed to remove his thyroid as he had been experiencing sluggishness, difficulty sleeping and shortness of breath.

At his September 2013 hearing, the Veteran testified that he was always tired and sluggish in the military.  He claimed that his hypothyroidism was the result of bacteria that was used to treat his in-service strep throat.

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a hypothyroidism disability is not warranted.

It is undisputed that since his separation from service, the Veteran has been diagnosed with hypothyroidism disability which eventually resulted in the removal of his thyroid in 2006.  Accordingly, as there is a current hypothyroidism disability, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer, supra; D'Amico, supra; Hibbard, supra.

As noted above, some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  However, no thyroid disorder, to include hypothyroidism, is listed as a chronic disease and therefore the regulations pertaining to chronic diseases are not applicable.

Regarding service connection on a direct basis, the Veteran's service treatment records are negative for treatments or complaints related to a thyroid disability.  Again, the Veteran's December 1972 separation did not contain any references or complaints to a thyroid disorder.

The first evidence of a thyroid disability in the record is a February 1993 VA treatment record.  

Additionally, in this case, there is no medical opinion of record showing a relationship between any current thyroid disability and the Veteran's military service.  

The Board finds that the competent evidence of record, while showing the currently diagnosed disability of hypothyroidism, does not demonstrate that a hypothyroidism disability is related to the Veteran's service.  In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).  

C.  All Disabilities

To the extent that the Veteran himself contends that a medical relationship exists between his current claimed knee and hypothyroidism disabilities and service, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds the question as to the etiology of the Veteran's current knee and hypothyroidism disabilities is a question that requires medical expertise to answer.  While some symptoms of the disorder may be reported by a layperson, the Veteran and his representative do not have the medical expertise to provide an opinion regarding its existence or etiology.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  

Thus, the Veteran and his representative's assertions that there is a relationship between his claimed knee and hypothyroidism disabilities and his service are not sufficient in this instance and are outweighed by other probative evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

As the preponderance of the evidence is against the Veteran's claim, service connection must be denied.  38 C.F.R. §§ 3.1(m) & (n), 3.102, 3.301. 


ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD is denied.

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for hypothyroidism is denied.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


